IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. BROWN,                        §
                                         §
       Defendant Below,                  §   No. 94, 2022
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 0412008486 (N)
                                         §
       Appellee.                         §


                           Submitted: April 21, 2022
                           Decided: June 1, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order summarily dismissing

the appellant’s fifth motion for postconviction relief and the Superior Court’s order

denying the appellant’s motion for relief pursuant to the law of the case doctrine.

The appellant’s new claim on appeal that an unspecified item stolen in one of the

robberies contained DNA of a third party does not satisfy his burden of pleading

with particularity new evidence of actual innocence to overcome the procedural bars
of Superior Court Criminal Rule 61.1 We warn the appellant that if he continues to

file appeals from untimely and repetitive motions for postconviction relief, he will

be enjoined from filing future appeals without leave of the Court.

          NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                      Chief Justice




1
    Del. Super. Ct. Crim. R. 61(d)(2)(i).

                                            2